         Case 18-33836 Document 1182 Filed in TXSB on 02/26/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                  Chapter 11
In re:
                                                                  Case No. 18-33836 (MI)
NEIGHBORS LEGACY HOLDINGS, INC., et
al,                                                               (Jointly Administered)
                          Debtors.1

     STIPULATION AND AGREED ORDER BY AND BETWEEN THE UNSECURED
               CREDITOR TRUSTEE AND SPRING GULCH, LLC
                      (Related Docket Nos. 1159 and 1171)


         Mark Shapiro, the trustee of the Unsecured Creditor Trust (the “Unsecured Creditor

Trustee”) and Spring Gulch, LLC (“Spring Gulch”, and together with the Unsecured Creditor

Trustee, the “Parties”), hereby enter into this Stipulation (the “Stipulation”, pursuant to which

the parties hereby stipulate and agree as follows:

         WHEREAS, on July 12 and 23, 2018, Neighbors Legacy Holdings, Inc. and certain of its

affiliates and subsidiaries (collectively, the Debtors”) each commenced a case by filing a

petition for relief under Chapter 11 of the Bankruptcy Code;

         WHEREAS, on November 14, 2018, Spring Gulch filed thirty-eight proofs of claim, as

Claim Nos. 443, 44, 489, 509, 525, 536, 581, 584, 586-596, 598-601, 603-605, and 607-620

(collectively, the “Spring Gulch Claims”);




1
    Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
    digits of their tax identification numbers is not provided herein. A complete list of such information may be
    obtained on the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The
    location of Debtors’ principal place of business and the Debtors’ service address was: 10800 Richmond Avenue,
    Houston, Texas 77042.



DOCS_NY:42425.1 78262/001
         Case 18-33836 Document 1182 Filed in TXSB on 02/26/21 Page 2 of 3




         WHEREAS, on June 11, 2020, the Court entered the Order Sustaining Unsecured

Creditor Trustee’s Third Omnibus Objection to Claims Pursuant to Section 502(b) of the

Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain Claims (Duplicate Claims) [Docket No. 1087], which inter alia,

disallowed all of the Spring Gulch Claims, except for Claim No. 525 (“Claim No. 525”);

         WHEREAS, on December 31, 2020, the Unsecured Creditor Trustee filed the Unsecured

Creditor Trustee’s Objection to Proof of Claim No. 525, Filed by Spring Gulch, LLC (the

“Claim Objection”); and

         WHEREAS, on February 8, 2021, the Court entered that certain Order For Hearing

[Docket No. 1171], which, inter alia, sustained the Claim Objection, in part, and set a hearing on

the remaining portion of Claim No. 525 on March 8, 2021, at 9:00 a.m. (prevailing Central

Time).

Based on the foregoing recitals, the Parties hereby Stipulate and Agree as follows:2

         1.       Claim No. 525. Claim No. 525 shall be reduced and deemed an allowed claim in

the amount of $600,000, upon Court approval of this Stipulation, and the Unsecured Creditor

Trustee, the Claims Agent and the Clerk of the Court are authorized to take all actions necessary

or appropriate to effectuate the agreed reduction and allowance of Claim No. 525.

         2.       Immediate Effect of this Stipulation Upon the Bankruptcy Court’s Approval.

Notwithstanding anything to the Contrary in the Bankruptcy Code, Bankruptcy Rules, or Local

Bankruptcy Rules, neither the Bankruptcy Court’s approval of this Stipulation nor the

effectiveness of this stipulation shall be stayed in any respect. The Stipulation shall be effective

immediately upon entry.

2
    The preceding recitals are intended to be factual recitations of the Parties and are therefore incorporated into the
    stipulated terms herein and are intended to be incorporated into the Court’s Order approving the Stipulation.


                                                         -2-
DOCS_NY:42425.1 78262/001
       Case 18-33836 Document 1182 Filed in TXSB on 02/26/21 Page 3 of 3




       3.        Binding Effect. This Stipulation is binding upon the Parties, their successors,

assigns, affiliates, officers, directors, shareholders, investors, members, employees, agents, and

processionals.

       4.        Jurisdiction. The Bankruptcy Court shall retain exclusive jurisdiction t hearing

and determine all matters of disputes arising from or relating to the interpretation and/or

enforcement of this Stipulation.

       IT IS SO ORDERED.



Dated: ______ __, 2021                               ____________________________________
                                                     THE HONORABLE MARVIN ISGUR
                                                     UNITED STATES BANKRUPTCY JUDGE


AGREED AS TO FORM AND CONTENT:

Dated: February 26, 2021

/s/ Michael D. Warner_________________            /s/ Scott Eskelson______________________
Michael D. Warner (TX Bar No. 00792304)           Scott Eskelson, Esq,
Benjamin L. Wallen (TX Bar No. 24102623)          MARTIN AND ESKELSON, PLLC
PACHULSKI STANG ZIEHL & JONES LLP                 425 S. Holmes Avenue
440 Louisiana Street, Suite 900                   Idaho Falls, ID 83401
Houston, TX 77002                                 Telephone: (208) 523-6644
Telephone: (713) 691-9385                         Email: scott@martineskelson.com
Email: mwarner@pszjlaw.com
Email: bwallen@pszjlaw.com                        Counsel for Spring Gulch, LLC

Counsel for Mark Shapiro, Unsecured
Creditor Trustee

                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February, 2021, a true and correct copy of the
above and foregoing has been served by electronic transmission to all registered CM/ECF users
appearing in these cases.

                                                     /s/ Michael D. Warner_________
                                                     Michael D. Warner


                                               -3-
DOCS_NY:42425.1 78262/001
